DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/21 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/29/21 was filed after the mailing date of the Notice of Allowance on 10/29/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

	Currently, the pending Claims are 59, 61-85, 87-110. The examined Claims are 59, 61-85, 87-110.

Response to Arguments

	Applicant has not further amended the Claims. Instead, Applicant requests that the 01/29/21 IDS be considered.

In particular, the 01/29/21 IDS presents the following four references: (1) Takahashi et al. (US 2007/0287067), (2) Kazumasa et al. (JP 2008-013427), (3) Chang et al. (JP 2009-535781), and (4) WO 2007/129842. It is noted that said references (1) and (2) are effectively equivalent to one another in terms of disclosure, and said references (3) and (4) are effectively equivalent to one another in terms of disclosure.

References (1) and (2) are drawn to an alkali manganese dry battery comprising a cathode, wherein the cathode comprises a manganese dioxide active material therein. The manganese dioxide active material is surface functionalized with a sulfate (SO4) species such that the active material has a surface acidity, wherein the surface acidity has a pH value within the range of 1.5-3.5. Furthermore, the manganese dioxide active material is particulate in terms of morphology, wherein 3-25% of the particles have a diameter of 1 micron or less, the particles exhibit a maximum diameter of 100 microns or less, and the median diameter of the particles is within the range of 15-70 microns.
The surface acidity of the manganese dioxide active material is not, however, measured in the manner disclosed in independent Claims 59 and 85. Accordingly, there is no teaching/evidence in the 

References (3) and (4) are drawn to an electrode active material which may be utilized in the cathode of a lithium secondary battery. The surface of the active material is functionalized with an inorganic substance or a substance that is a hybrid of an inorganic substance and an organic metalloid. The functionalization of the surface of the active material renders the surface acidic, wherein the surface acidity has a H0 (Hammet function) of -20 < H0 < 20, and more preferably -10 < H0 < 10. The only type of active material that is disclosed in the entirety of the references is LiCoO2.
The surface acidity of the LiCoO2 is not, however, measured in the manner disclosed in independent Claims 59 and 85. Accordingly, there is no teaching/evidence in the references that the active material would maintain its surface acidity when subjected to the instantly claimed manner of measurement (which involves a re-suspension, in water, of 5 wt% of the dried form of the claimed surface-functionalized solid metal oxide), and there is no discussion on the pH value associated with the acid functionalization. Furthermore, because no particle sizing is disclosed in the references, there is no 2 can be acid functionalized in the manner disclosed in the references at any given particle size (let alone the required/claimed particle size of less than 20 nm). Furthermore, LiCoO2 is incompatible with the claimed “MmOx/G” characterization disclosed in independent Claim 85. Finally, there is no teaching/evidence that this cathode is cycled against lithium as instantly claimed, nor is there any data whatsoever to support a conclusion that this active material would exhibit a cyclability against lithium of at least 150-200 charge-discharge cycles.

Therefore, while the references presented in the 01/29/21 IDS are relevant, said references do not contain direct teachings or obviations which alter the Examiner’s position regarding the allowability of the instant Claims. As such, the Examiner maintains the position that the instantly pending Claims are allowable over the closest prior art references of record (as described below and also described in the previous Notice of Allowances).

Allowable Subject Matter

Claims 59, 61-85, 87-110 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of relevance to independent Claims 59 and 85 are Holland et al. ("NMR Characterization of Phosphonic Acid Capped SnO2 Nanoparticles"), Kovalenko et al. (US 2015/0303459), and Thackeray et al. (US 2013/0078518).

2 nanoparticles (Title, Abstract). Holland teaches that the SnO2 nanoparticles have diameters of approximately 5 nm or less (Abstract). Holland teaches that following synthesis of uncapped SnO2 nanoparticles, the surfaces of said nanoparticles were they capped with phosphonic acid ligands (e.g. CEPA or PPA) (Introduction, Experimental Section, Figure 8, Conclusion). Holland specifically discusses the fact that nanostructured tin oxide materials are advantageously used as anode active materials in anodes of lithium secondary batteries (Introduction). In fact, Holland specifically teaches that the performance of such an anode is particularly enhanced by using tin oxide materials whose particle sizes are on the nanometer length scale (Introduction).
Kovalenko teaches a tin based anode active material for a lithium secondary battery, and a lithium secondary battery comprising the anode active material therein (Abstract, [0001]). Kovalenko teaches that the anode active material comprises tin oxide based nanoparticles, wherein the tin oxide based nanoparticles may be composed of SnO2 nanoparticles ([0009], [0014]). Kovalenko teaches that a tin based anode active material is advantageous in context of a lithium ion battery anode because tin has a high operating potential which renders it less reactive toward electrolytes, exhibits high volumetric and gravimetric capacities, is highly abundant, is inexpensive, and is environmentally benign ([0003]).
Thackeray teaches electrode materials for electrochemical cells and batteries (Abstract). Thackeray teaches that electrodes are specifically utilized as fundamental components of battery cells, wherein battery cells are widely used to power devices such a portable electronics, and medical/transportation/aerospace/defense systems ([0003]).

However, independent Claims 59 and 85 explicitly require, among other limitations, a battery cell in which an electrode comprises a surface-functionalized solid metal oxide (in nanoparticulate form having a particle size less than 20 nm and a cyclability against lithium of at least 150 to 200 charge-discharge cycles) including, at least, a surface that has a pH less than 5.5 and a Hammet function greater 

Accordingly, none of the aforementioned prior art references of record explicitly teach the aforementioned limitations of Claims 59 and 85. Specifically, said references neither teach nor obviate a solid metal oxide nanomaterial, specifically in a battery electrode, which has an acidic surface having a pH < 5.5, wherein said acidic surface retains such an acidic characteristic, after drying, when re-suspended in water at 5 wt%. While the concept of functionalizing/acidifying the surface of a metal oxide nanoparticle is known (as shown at least by Holland), the instantly claimed characteristics of a functionalized/acidified nanomaterial surface, in context of a battery electrode, are neither known nor obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729